Citation Nr: 1420437	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  11-07 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Entitlement to an initial compensable evaluation for minimal degenerative spurring of the right thumb metacarpal joint.

2.  Entitlement to service connection for the residuals of a fracture of the right small finger.

3.  Entitlement to service connection for the residuals of a right forearm injury.

4.  Entitlement to service connection for a skin disorder of the face and neck. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1985 to May 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Board notes that there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in that file reveals that certain documents, including the Veteran's hearing transcript, are relevant to the issues on appeal.  The Board notes that there is no paperless, electronic VBMS claims file associated with the Veteran's claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran was afforded a VA examination in July 2009 in connection with his current claim for an increased evaluation; however, he claimed at his video conference hearing that his disability has worsened since that examination.  Therefore, the Board finds that a more recent VA examination is necessary to ascertain the severity and manifestations of his right thumb disability.

The Board further notes that the Veteran has not been afforded a VA examination in connection with his claims for service connection for his claimed right finger, right forearm, and skin disorders.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected right thumb disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected right thumb disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's right thumb disability under the rating criteria.  In particular, the examiner should state any limitation of range of motion, including the distance of the gap between the thumb pad and the fingers, and state whether there is any form of ankylosis.  

The presence of objective evidence of pain, excess fatigability, incoordination, or weakness should also be noted, as should any additional disability due to these factors.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any right small finger or right forearm disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran has contended that his symptoms began when he hurt himself installing a jet fuel accumulator bottle.  It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that any current right little finger or right forearm disorder is causally or etiologically related to his military service.  In rendering this opinion, he or she should address the Veteran's contention identified above and any relevant service treatment records.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, should be made available to the examiner for review.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any skin disorder of the face or neck, including pseudofolliculitis barbae (PFB), that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The Veteran has contended that his current skin disorder began during his military service at which time he was diagnosed with PFB.  It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran currently has a skin disorder of the face or neck, including PFB, that is causally or etiologically related to his military service.  In rendering this opinion, he or she should address the Veteran's contention identified above and his June 1988 PFB diagnosis and limited shaving profile.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



